Shackleford, C. J.
( dissenting) :
I prepared an opinion in this case, in which, however, a majority of the members of the court could not concur. I then gave the points of difference a still more thorough investigation, but still found myself unable to reach a different conclusion. The foregoing opinion prepared by Mr. Justice Whitfield sets forth the views of a majority of the court, and therefore is the opinion of the court. I feel that it is incumbent upon me to state the reasons which impel me to a different conclusion, though I shall do so briefly. I have had occasion to set forth someAvhat at length my views concerning declarations and demurrers in an opinion in the case of Atlantic Coast Line Railroad Company v. Benedict Pine Apple Company, decided at this term, which, like the instant case, is an action ex delicto, based upon the alleged negligence of the defendant. The opinion prepared in that case also failed to receive the concurrence of a majority of the court, and, therefore, simply represents my individual views. Much of what I said therein applies with equal force to the instant case, and, instead of repeating it, I simply refer to that opinion.
Turning to the declaration and the ground of the demurrer urged against it, what do we find? We might well apply the language used by this court in Florida Central & P. R. Co. v. Ashmore, 43 Fla. 272, text 281, 32 Southern Rep. 832, text 835: “A careful examination of the declaration in the present case will reveal a looseness of statement as to several matters not embraced in the specific grounds of the demurrer (which are argued here) that are apparently matters of substance, but under the *365rule stated the consideration of the demurrer will be confined to the points stated and argued.”
It is undoubtedly true, as contended by the defendant in error, that “in actions where negligence is the basis of recovery it is not necessary for the declaration to set forth the facts constituting the negligence, but an allegation of sufficient acts causing injury, coupled with an averment that they were negligently done will be sufficient.” Consumers’ Electric Light & St. R. Co. v. Pryor, 44 Fla. 354, 32 South. Rep. 797, and authorities therein cited. Also see Louisville & N. R. Co. v. Jones, 45 Fla. 407, 34 South. Rep. 246. It is equally true, as is stated in Consumers’ Electric Light & St. R. Co. v. Pryor, 44 Fla. 354, text 381, 32 South. Rep. 797, text 805, “It must appear from the direct averments of the declaration that the acts of the defendant causing the injury were negligently done, or, as is attempted by the declaration before us, it must appear from a statement of such facts as certainly raise the presumption that the injury was the result of defendant’s negligence.” In other words, it must appear from the declaration that the negligence of the defendant was the proximate cause of the injury, for, although the defendant may have been guilty of negligence, yet if the specific 'fact of negligence complained of was not the proximate cause of the injury, the plaintiff can not recover. Florida Cent. & P. R. Co. v. Williams, 37 Fla. 406, 20 South. Rep. 558; Savannah, F. & W. R. Co. v Cosens, 46 Fla. 237, 35 South. Rep. 398. The case of McGahan v. Indianapolis Natural Gas Co., 140 Ind. 335, 37 N. E. Rep. 601, S. C. 29 L. R. A. 355, cited by the plaintiff in error, seems to be in point. Also see note beginning on page 337 of 29 L. R. A.; Koelsch v. Philadelphia Co., 152 Pa. St. 355, 25 Atl. Rep. 522, S. C. 18 L. R. A. 759. For an instructive article *366on acetylene, its properties, illuminating power and its highly explosive quality, see Vol. 1 of the New International Encyclopaedia, 69. An analysis of the declaration discloses that it alleges that the gas escaped through the negligently and defectly constructed pipe, “and became ignited, Avhereby and explosion occurred,” etc. It is not alleged that the explosion caused the ignition, but that the ignition caused the explosion, and it fails to connect the defendant in any way with the ignition. I do not judicially or personally know that acetylene spontaneously ignites and, even if such be a fact, there is no allegatiou to that effect in the declaration. Bearing in mind the legal principles I have already set forth and the further principle, which is settled law here, that a pleading .is to be most strictly construed against the pleader thereof, I am impelled to the conclusion that the declaration is fatally defective and fails to state a cause of action against the defendant.
It may be that the ground of demurrer urged here against the declaration is not as definite and specific as it should be, as to which see my opinion in Atlantic Coast Line Railroad Company v. Benedict Pine Apple Company, supra, and the authorities therein cited. Be that as it may, as was said by this court in Florida Central & Peninsular R. R. Co. v. Ashmore, 43 Fla. 272, 32 South. Rep. 832. “If the declaration omits to allege any substantial fafct which is essential to a right of action and which is not implied in or inferable from the finding of those which are alleged,” this court can extend its examination and take notice of such fundamental defect. Also see State ex rel. Kittel v. Trustees I. I. Fund, 47 Fla. 302, text 306, 35 South. Rep. 986, 988. In my opinion, the declaration in the instant case is as fatally defective as was the *367declaration in the case of Duval, Receiver, v. Hunt, 34 Fla. 85, 15 South. Rep. 876, of which this court said, 34 Fla. 91, 15 South. Rep. 878, “Had the declaration been demurred to we have no hesitancy in saying that we would have been compelled to hold that it was entirely insufficient in its allegations as to the negligence charged against the defendant. While it is not necessary in a declaration to set out in minute detail all the facts which tend to establish the negligence complained of, yet it is requisite, in all cases of this kind, to allege facts sufficient to point out the wrongful act of commission or omission that constitutes the negligence relied upon for recovery, in order that the defendant may know what he is called upon to answer, and that the court may be able to say upon the pleading, whether that which is set up and relied upon as negligence constitutes negligence in law.”
As was said in Seale v. G. C. & S. F. Ry. Co., 65 Tex. 274, text 277, “The subject of proximate and remote cause, as applied to injuries resulting from negligence, has undergone frequent adjudications in the English and American courts, and the result has been a diversity of decisions, from which but few general principles concurred in as correct can be extracted.” As was further said, on-page 278, “It is upon the question of what consequences are the natural and probable result of the wrongful act, or might have been anticipated as such, that the decisions diverge, and in some cases become irreconcilable with each other. It is generally held, however, that if, subsequent to the original wrongful or negligent act, a new cause has intervened, of itself sufficient to stand as the cause of the misfortune, the former must be considered as too remote.” The entire case is instructive.
The declaration is absolutely silent as to the quantity *368of the gas which escaped from the pipe into the storeroom; it does not even intimate that it escaped in a sufficient quantity to produce or cause an explosion. Taking all the allegations in the declaration in their entirety, could it be held that the escape of gas into an open storeroom in which plaintiff was actively conducting a mercantile business, would be likely to be in such quantity as to produce an explosion? Could it be said that such a consequence was the natural and probable result, or could have been anticipated? I think not. As an example, a short time ago we had a strong olfactory demonstration' of escaping gas from a defective pipe, in the library of this court, and it went on for some days before the leak could be discovered and remedied by the gas company, but neither ignition nor explosion resulted therefrom as a consequence or “natural and probable result.”
I have no desire to prolong this opinion or to burden it with citation of authorities. I have said enough to show why I think the demurrer should have been sustained to the declaration. It is unnecessary for me to express any opinion upon the other points.
I am authorized to say that Mr. Justice Cockrell concurs in the views herein expressed.